IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
               _______________________________________

                             No. 99-40011
                           Summary Calendar
               _______________________________________

IN THE MATTER OF: Joseph A. Hansler, doing
business as Automated Services, Inc.,

                                               Debtor.

JOSEPH A. HANSLER,

                                               Appellant,

                                versus

ALLEN L. POTTER,

                                               Appellee.

            ____________________________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                            (96-20848-C-13)
            _____________________________________________

                          November 26, 1999

Before POLITZ, WIENER, and EMILIO M. GARZA, Circuit Judges.

Per Curiam:*

       This appeal presents one issue: Whether the bankruptcy court

had jurisdiction to approve and disburse attorney’s fees to Allan

Potter (“Potter”) after Chapter 13 debtor Joseph Hansler (“debtor”)

exercised his right to dismiss the proceeding.     We hold that it

did.

       The debtor invoked his right to dismiss under 11 U.S.C. §

1307(b) on August 13, 1997.      Twelve days later, on August 25,

       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Potter, the debtor’s former attorney who had represented the debtor

in his Chapter 13 proceeding, filed a motion with the bankruptcy

court to reconsider its August 13 order dismissing the case.              The

sole purpose of the motion was to get the court to approve and the

trustee to disburse attorney’s fees. Eventually, this disbursement

was funded in part by the trustee’s recovery of funds that had been

erroneously disbursed to another creditor.             The Code expressly

provide that the debtor’s attorney can apply to the court,            and the

court may approve, compensation for services rendered to the

estate.2

     Like other courts that have considered this issue, we hold

that dismissal of a Chapter 13 proceeding “does not result in the

bankruptcy court losing jurisdiction to consider the allowance of

attorney fees to Debtor’s counsel.”1       Moreover, until the estate is

fully administered and the court has discharged the trustee, the

trustee has the power, inter alia, to correct errors made during

the administration process.2          Although the debtor’s § 1307(b)

dismissal may have precluded the bankruptcy court from taking other

actions,     the   court   had   jurisdiction   to   approve   and   disburse

attorney’s fees to Potter.

     2
      See 11 U.S.C. §§ 330, 331.
         1
       In re Harshbarger, 205 B.R. 109 (Bankr. S.D. Ohio 1996)
(quoting In re Fricker, 131 B.R. 932, 938 (Bankr. E.D.Pa. 1991));
see also In re Lawson, 156 B.R. 43, 46-47 (B.A.P. 9th Cir. 1993),
aff’d 999 F.2d 543 (9th Cir. 1993) (holding that court had
jurisdiction to award attorney’s fees even after the bankruptcy was
dismissed).
         2
       11 U.S.C. § 350; cf. Lathorp v. Meyer (In re Helena B.
Lathorp), 49 B.R. 885, 887 (1985).

                                       2
     As our holding on this point resolves this appeal, we need not

address other issues raised by the parties.    The judgment of the

bankruptcy court is AFFIRMED.




                                3